Citation Nr: 0401566	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-19 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating than 10 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to May 10, 2002.

2.  Entitlement to a higher initial rating than 30 percent 
for PTSD for the period beginning May 10, 2002, through 
August 29, 2002.

3.  Entitlement to a higher initial rating than 50 percent 
for PTSD for the period beginning August 30, 2002.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from September 2001, August 2002, and November 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  By a September 
2001 rating decision, the RO granted service connection for 
PTSD and assigned a 10 percent rating.  By an August 2002 
rating decision, the RO increased the veteran's initial 
rating for PTSD to 30 percent for the period beginning May 
10, 2002.  By a November 2002 rating decision, the RO 
increased the veteran's initial rating for PTSD to 50 percent 
beginning August 30, 2002, and denied a TDIU.  

It is pointed out that in a December 2002 document, the 
veteran's representative framed one of the issues as 
"Entitlement to an increased evaluation for post-traumatic 
stress disorder from an earlier effective date, current (sic) 
fifty (50%) percent from August 30, 2002."  It is pointed 
out that since the veteran is also disagreeing with the 
initial ratings assigned for his PTSD (10% for the period 
prior to May 10, 200; 30% for the period beginning May 10, 
2002, through August 29, 2002; and 50% for the period 
beginning August 30, 2002), disagreeing with the effective 
date assigned for the 50 percent rating is superfluous.  
Also, disagreeing with each of the staged ratings provides 
the veteran with a larger potential grant of benefits than if 
he were to limit his disagreement merely with the effective 
date assigned for one of the staged ratings.  It is also 
noted that the issue of an earlier effective date than May 
10, 2002, for the grant of service connection for PTSD will 
be addressed in the REMAND portion of this document.  



REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  This liberalizing 
law is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (codified 
at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  The record 
does not reflect the veteran was provided notice as required 
under these provisions.  This should be accomplished prior to 
a final decision.  

The Board also notes and acknowledges that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  The RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

After the September 2001 rating decision, the veteran's 
representative asserted in an August 2002 document that the 
veteran sought "service connection for post-traumatic stress 
disorder from an earlier effective date, currently from May 
10, 2002."  As this statement is accepted as a timely Notice 
of Disagreement (NOD) regarding an earlier effective date 
than May 10, 2002, for the grant of service connection for 
PTSD, the Board is required to remand this issue to the RO 
for issuance of a Statement of the Case (SOC).  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The appellant and his representative 
should be sent a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the appellant's claims of 
entitlement to a higher initial rating 
than 10 percent for PTSD for the period 
prior to May 10, 2002; a higher initial 
rating than 30 percent for PTSD for the 
period beginning May 10, 2002, through 
August 29, 2002; a higher initial rating 
than 50 percent for PTSD for the period 
beginning August 30, 2002; and a TDIU.  

The letter should also specifically 
inform the appellant and his 
representative of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the VA 
will attempt to obtain on the claimant's 
behalf.  This notice should be consistent 
with the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, 5103A and any other 
applicable precedent.  

2.  The RO should take the appropriate 
steps to obtain all treatment records of 
the veteran's regarding PTSD that are not 
currently of record.  

3.  The RO should issue a Statement of 
the Case concerning the issue of an 
earlier effective date than May 10, 2002, 
for the grant of service connection for 
PTSD.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  .

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record the claim should be readjudicated.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding the issues of a higher initial 
rating than 10 percent for PTSD for the 
period prior to May 10, 2002; a higher 
initial rating than 30 percent for PTSD 
for the period beginning May 10, 2002, 
through August 29, 2002; a higher initial 
rating than 50 percent for PTSD for the 
period beginning August 30, 2002; and a 
TDIU, which includes all additional 
applicable laws and regulations, and the 
reason for the decision.  The appellant 
must be given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




